920 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Daniel HOCKERSMITH, Defendant-Appellant.
No. 90-6074.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
Defendant Daniel Hockersmith appeals the district court's order revoking pretrial bond.  The government has filed a brief opposing the defendant's release.


2
Upon review and consideration of the documents before the court, we conclude that the district court did not err in ordering detention.  See 18 U.S.C. Sec. 3148;  see also United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  The district court's order revoking pretrial bond is affirmed.